The appellant, Joe Olivas, on March 22, 1934, was, by a jury in the superior court of Pima county, found guilty of murder in the second degree, and on the 9th of April, 1934, was sentenced to imprisonment in the state prison at Florence for a term of not less than ten nor more than fifteen years.
Thereafter, on April 20, 1934, he caused the record and later, on June 21, 1934, the transcript, of the evidence, consisting of 435 pages, to be forwarded to and filed in this court. The transcript of the evidence was furnished at the expense of the county, the defendant having made the affidavit of inability to pay therefor.
Upon the application of his counsel, the time for filing appellant's brief herein was extended four different times; the last being to and including September 15, 1934.
On October 26, 1934, no brief having been filed, the Attorney General moved for the submission of the case on the record, and it was so ordered.
We have examined the record for fundamental error, and, finding none, the judgment of conviction is affirmed. *Page 130